 



EXHIBIT 10(FF)

FIRST UNION EMPLOYEE RETENTION STOCK PLAN

1.    ESTABLISHMENT AND PURPOSE

     First Union Corporation, a North Carolina corporation (“First Union”),
hereby establishes an incentive compensation plan, which shall be known as the
“FIRST UNION EMPLOYEE RETENTION STOCK PLAN” (the “Plan”).

     The purposes of the Plan are to (a) help align the long-term financial
interests of Participants with those of stockholders; (b) reinforce a
performance-oriented culture/strategy; (c) incent and reward employees for
increasing First Union’s common stock price over time; and (d) motivate, attract
and retain the services of Participants upon whose judgment, interest and
special effort the successful conduct of First Union’s operations are dependent.

2.    EFFECTIVE DATE AND DURATION OF THE PLAN

     The Plan shall become effective on April 18, 2000, and shall remain in
effect, subject to the right of the Board to amend or terminate the Plan at any
time pursuant to the terms hereof, until all Shares subject to it shall have
been purchased or acquired according to the Plan’s provisions. In no event may
an Award be granted under the Plan after December 31, 2008.

3.    DEFINITIONS



       (a)      “1934 Act” means the Securities Exchange Act of 1934, as
amended, including the rules and regulations promulgated thereunder.    
     (b)      “Award” means, individually or collectively, an Option, SAR, Stock
Award, any other award made pursuant to the terms of the Plan, or any
combination thereof.          (c)      “Award Agreement” means an agreement
entered into by the Corporation and each Participant setting forth the terms and
provisions applicable to Awards.          (d)      “Beneficial Owner” or
“Beneficial Ownership” shall have the meaning ascribed to such term in
Rule 13d-3 of the General Rules and Regulations under the 1934 Act.    
     (e)      “Board” means the Board of Directors of First Union.    
     (f)      “Change of Control” means a change in control of First Union of a
nature that would be required to be reported in response to Item 6(e) of
Schedule 14A of Regulation 14A promulgated under the 1934 Act; provided,
however, that, without limitation, such a Change of Control shall be deemed to
have occurred if (i) any one person, or more than one person acting as a group,
acquires Beneficial Ownership of

1



--------------------------------------------------------------------------------



 





  Shares that, together with Shares held by such person or group, possesses more
than 50 percent of the total Fair Market Value or total voting power of the
Shares, (ii) any one person, or more than one person acting as a group, acquires
(or has acquired during the 12-month period ending on the date of the most
recent acquisition by such person or persons) Beneficial Ownership of Shares
possessing 20 percent or more of the total voting power of the Shares, or
(iii) a majority of members of the Board is replaced during any 12-month period
by directors whose appointment or election is not endorsed by a majority of the
members of the Board prior to the date of such appointment or election.    
     (g)      “Committee” means the Human Resources Committee of the Board or
such other committee as is appointed by the Board to administer the Plan.    
     (h)      “Corporation” means (i) First Union and any entity that is
directly or indirectly controlled by First Union, or (ii) any entity in which
First Union has a significant equity interest, as determined by the Committee.  
       (i)      “Date of Termination of Employment” means, with respect to an
Employee who is terminating employment with the Corporation, (i) the last day
such Employee performs actual services for the Corporation as an Employee,
(ii) the 91st day of a bona fide leave of absence when such Employee’s right to
continue employment with the Corporation is not guaranteed by law or contract
or, if later, on the date that such legal or contractual guarantee lapses,
(iii) the date that such Employee is deemed to have a Disability, or (iv) the
date of such Employee’s death, as applicable.          (j)      “Disability”,
with respect to an Employee, means having received long-term disability benefits
under the Corporation’s Long-Term Disability Plan for a period of 12 consecutive
months.          (k)      “Early Retirement” means termination of a
Participant’s employment upon satisfaction of the requirements for early
retirement under First Union’s pension plan.          (l)      “Employee” means
an employee of the Corporation.          (m)      “Fair Market Value” means the
closing sales price of the Shares on the New York Stock Exchange Composite Tape
on the valuation date, or, if there were no sales on the valuation date, the
closing sales price on the New York Stock Exchange Composite Tape on the first
trading day before such valuation date.          (n)      “First Union” is
defined in Section 1 herein.          (o)      “Normal Retirement” means
termination of a Participant’s employment upon satisfaction of the requirements
for normal retirement under the terms of First Union’s pension plan.    
     (p)      “Option” means an option to purchase Shares.

2



--------------------------------------------------------------------------------



 





       (q)      “Option Price” means the price at which a Share may be purchased
by a Participant pursuant to an Option.          (r)      “Participant” means an
Employee who has been granted an Award under the Plan; provided however, no
Employee who is required to file reports with the Securities and Exchange
Commission under Section 16 (a) of the 1934 Act shall be eligible to receive
Awards under the Plan.          (s)      “Period of Restriction” means the
period during which the vesting and/or transfer of Stock Awards is limited in
some way, and the Shares subject to such Stock Awards are subject to a
substantial risk of forfeiture, as provided in Section 7(c) herein.    
     (t)      “Plan” is defined in Section 1 herein.          (u)      “Plan
Year” means a twelve-month period beginning with January 1 of each year.    
     (v)      “RSAs” means a Stock Award granted to a Participant pursuant to
Section 7(c) herein which contains restrictions on vesting and/or transfer.    
     (w)      “Retirement” means either Early Retirement or Normal Retirement.  
       (x)      “SAR” means an Award, granted alone or in connection with a
related Option, designated as an SAR, pursuant to the terms of Section 7(b)
herein.          (y)      “Shares” means the common stock of First Union, par
value $3.33 1/3 per share.          (z)      “Stock Award” shall represent an
Award made in Shares or denominated in units equivalent in value to Shares or
any other Award based on or related to Shares, including, but not limited to,
RSAs.

4.    PLAN ADMINISTRATION



       (a)      The Committee. The Committee shall be responsible for
administering the Plan.          (b)      Committee Authority. The Committee may
at any time alter, amend, suspend or discontinue the Plan or any or all
agreements granted under the Plan to the extent permitted by law. Except as
limited by law, or by the Articles of Incorporation or By-laws of First Union,
and subject to the provisions herein, the Committee shall have full and
exclusive power to interpret the Plan and to adopt such rules, regulations, and
guidelines for carrying out the Plan as it may deem necessary or proper, all of
which powers shall be executed in the best interests of the Corporation and in
keeping with the

3



--------------------------------------------------------------------------------



 





  provisions and objectives of the Plan. These powers include, but are not
limited to (i) selecting Award recipients and the extent of their participation;
(ii) establishing all Award terms and conditions; (iii) adopting procedures and
regulations governing Awards; and (iv) making all other determinations necessary
or advisable for the administration of the Plan. In addition, except as provided
herein, in First Union’s Articles of Incorporation or By-laws, or pursuant to
applicable law, the Committee shall have authority, in its sole discretion, to
accelerate the date that any Award which was not otherwise exercisable or vested
shall become exercisable or vested in whole or in part without any obligation to
accelerate such date with respect to any other Awards granted to any
Participant. All determinations, interpretations or other actions taken or made
by the Committee pursuant to the provisions of the Plan shall be final, binding
and conclusive on all persons interested herein.          The Committee may
delegate to one or more officers of the Corporation the authority to carry out
some or all of its responsibilities, provided that the Committee may not
delegate its authority and powers in any way which would be inconsistent with
the requirements of the Code or the 1934 Act. The Committee may at any time
rescind the authority delegated to any such officers.          No member of the
Committee shall be liable for any action or determination with respect to the
Plan, and the members shall be entitled to indemnification and reimbursement in
the manner provided in First Union’s Articles of Incorporation. In the
performance of its functions under the Plan, the Committee shall be entitled to
rely upon information and advice furnished by the Corporation’s officers,
accountants, counsel and any other party the Committee deems necessary, and no
member of the Committee shall be liable for any action taken or not taken in
reliance upon any such advice.

5.    PARTICIPATION

     The individuals who shall be eligible to receive Awards under the Plan
shall be officers or other selected key employees of the Corporation as the
Committee shall approve from time to time; provided, however, no officer or
employee who is required to file reports with the Securities and Exchange
Commission under Section 16 (a) of the 1934 Act shall be eligible to receive
Awards under the Plan.

     In the event of a change in a Participant’s duties and responsibilities, or
a transfer of the Participant to a different position, the Committee may
terminate any Award granted to such Participant or reduce the number of Shares
subject thereto commensurate with the transfer or change in responsibility, as
determined by the Committee in its discretion.

     Notwithstanding any provision of the Plan to the contrary, in order to
foster and promote achievement of the purposes of the Plan or to comply with
provisions of laws in other countries in which the Corporation operates or has
employees, the Committee, in its sole discretion, shall have the power and
authority to (i) determine which Employees (if any) employed outside the United
States are eligible or required to participate in the Plan, (ii) modify the
terms and

4



--------------------------------------------------------------------------------



 



conditions of any Awards made to such Employees, and (iii) establish subplans,
modified Option exercise and other terms and procedures to the extent such
actions may be necessary or advisable.

6.    AVAILABLE SHARES OF COMMON STOCK



       (a)      Share Limitations. The aggregate number of Shares as to which
Awards may be granted under the Plan shall not exceed 25,000,000, subject to
adjustment as described below.          (b)      Shares not applied to
limitations. The following will not be applied to the share limitations of
Section 6(a) above: (i) dividends or dividend equivalents paid in cash in
connection with outstanding Awards, (ii) stock denominated Awards which by their
terms may be settled only in cash, and (iii) Shares and any Awards that are
granted through the assumption of, or in substitution for, outstanding Awards
previously granted to Employees as the result of a merger, consolidation, or
acquisition of the employing company as the result of which it is merged with
the Corporation or becomes a subsidiary of the Corporation.    
     (c)      Adjustments. In the event of any stock dividend, stock split,
combination or exchange of equity securities, merger, consolidation,
recapitalization, divestiture or other distribution (other than ordinary cash
dividends) of assets to stockholders, or any other change affecting Shares or
Share price, such proportionate adjustments, if any, as the Committee in its
discretion may deem appropriate to reflect such change shall be made with
respect to the limitations on the numbers of Shares that may be issued and
represented by Awards under the Plan; provided, however, that any fractional
shares resulting from any such adjustment shall be eliminated. Upon the
occurrence of any such event, the Committee may also (or in lieu of any of the
foregoing adjustments) make such other adjustments as it shall consider
appropriate to preserve the benefits or potential benefits intended to be made
available to Participants.          The Shares subject to the provisions of the
Plan shall be shares of authorized but unissued Shares.

7.    AWARDS UNDER THE PLAN

     The types of Awards set forth in this Article 7 may be granted under the
Plan, singly, in combination or in tandem as the Committee may determine.



       (a)      Options.



       (i)      Grant. An Option shall represent a right to purchase a specified
number of Shares at a stated Option Price during a specified time, not to exceed
ten years from the date of grant, as determined by the Committee. The Option
Price per Share for each Option shall not be less than 100% of the Fair Market
Value on the date of grant. Each Option grant shall be evidenced by an Award

5



--------------------------------------------------------------------------------



 





  Agreement that shall specify the Option Price, the duration of the Option, the
number of Shares to which the Option pertains, and such other provisions as the
Committee shall determine. Options granted under this Section 7(a) shall be
exercisable at such times and be subject to such restrictions and conditions as
the Committee shall in each instance approve and which shall be set forth in the
applicable Award Agreement, which need not be the same for each grant or for
each Participant. Upon satisfaction of the applicable conditions to
exercisability specified in the terms and conditions of the Award as set forth
in the Award Agreement, the Participant shall be entitled to exercise the Option
in whole or in part and to receive, upon satisfaction or payment of the Option
Price in the manner contemplated in this Section 7(a), the number of Shares in
respect of which the Option shall have been exercised.    
     (ii)      Exercise. Options shall be exercised by the delivery of a written
notice of exercise to the Corporation, setting forth the number of Shares with
respect to which the Option is to be exercised, accompanied by full payment for
the Shares. The Shares covered by an Option may be purchased by methods
designated by the Committee, in its discretion, including, but not limited to
(A) a cash payment; (B) tendering Shares owned by the Participant, valued at the
Fair Market Value at the date of exercise; or (C) any combination of the above.
As soon as practicable after receipt of a written notification of exercise and
full payment, the Corporation shall deliver to the Participant, Share
certificates in an appropriate amount based upon the number of Shares purchased
under the Option.          (iii)      Termination. If the employment of a
Participant with the Corporation shall terminate by reason of death, Disability
or Retirement, any then outstanding Options granted to such Participant shall
become immediately exercisable on the Date of Termination of Employment. Unless
the Committee determines otherwise, any such outstanding Options will be
forfeited on the expiration date of such Options. Unless the Committee
determines otherwise, if the employment of a Participant with the Corporation
shall terminate for any reason other than death, Disability or Retirement,
(i) any then outstanding but unexercisable Options granted to such Participant
will be forfeited on the Date of Termination of Employment, and (ii) any then
outstanding and exercisable Options granted to such Participant will be
forfeited on the expiration date of such Options or three months after the Date
of Termination of Employment, whichever period is shorter.



       (b)      SARs.



       (i)      Grant. An SAR shall represent a right to receive a payment in
cash, Shares, or a combination thereof, equal to the excess of the Fair Market
Value of a specified number of Shares on the date the SAR is exercised over an
amount which shall be no less than the Fair Market Value on the date the SAR was
granted (or the Option Price for SARs granted in tandem with an Option) as

6



--------------------------------------------------------------------------------



 





  set forth in the applicable Award Agreement. Each SAR grant shall be evidenced
by an Award Agreement that shall specify the SAR exercise price, the duration of
the SAR, the number of Shares to which the SAR pertains, whether the SAR is
granted in tandem with the grant of an Option or is freestanding, and such other
provisions as the Committee shall determine. SARs granted under this
Section 7(b) shall be exercisable at such times and be subject to such
restrictions and conditions as the Committee shall in each instance approve and
which shall be set forth in the applicable Award Agreement, which need not be
the same for each grant of for each Participant.          (ii)      Exercise.
SARs shall be exercised by the delivery of a written notice of exercise to the
Corporation, setting forth the number of Shares with respect to which the SAR is
to be exercised. The date of exercise of the SAR shall be the date on which the
Corporation shall have received notice from the Participant of the exercise of
such SAR. SARs granted in tandem with the grant of an Option may be exercised
for all or part of the Shares subject to the related Option upon the surrender
of the right to exercise the equivalent portion of the related Option. SARs
granted in tandem with the grant of an Option may be exercised only with respect
to the Shares for which its related Option is then exercisable. SARs granted
independently from the grant of an Option may be exercised upon the terms and
conditions contained in the applicable Award Agreement. Notwithstanding any
other provision of the Plan, the Committee may impose such conditions on
exercise of an SAR (including, without limitation, the right of the Committee to
limit the time of exercise to specified periods) as may be required to satisfy
the requirements of Section 16 (or any successor law) of the 1934 Act. In the
event the SAR shall be payable in Shares, a certificate for the Shares acquired
upon exercise of an SAR shall be issued in the name of the Participant as soon
as practicable following receipt of notice of exercise. No fractional Shares
will be issuable upon exercise of the SAR and, unless provided in the applicable
Award Agreement, the Participant will receive cash in lieu of fractional Shares.
         (iii)      Termination. If the employment of a Participant with the
Corporation shall terminate by reason of death, Disability or Normal Retirement,
any then outstanding SARs granted to such Participant shall become immediately
exercisable on the Date of Termination of Employment. Unless the Committee
determines otherwise, any such outstanding SARs will be forfeited on the
expiration date of such SARs. Unless the Committee determines otherwise, if the
employment of a Participant with the Corporation shall terminate for any reason
other than death, Disability or Normal Retirement, (i) any then outstanding but
unexercisable SARs granted to such Participant will be forfeited on the Date of
Termination of Employment, and (ii) any then outstanding and exercisable SARs
granted to such Participant will be forfeited on the expiration date of such
SARs or three months after the Date of Termination of Employment, whichever
period is shorter.

7



--------------------------------------------------------------------------------



 





       (c)      Stock Awards.



       (i)      Grant. All or any part of any Stock Award may be subject to
conditions and restrictions established by the Committee, and set forth in the
applicable Award Agreement, which may include, but are not limited to,
continuous service with the Corporation, a requirement that Participants pay a
stipulated purchase price for each Stock Award, and/or applicable securities
laws restrictions. During the applicable Period of Restriction, Participants
holding RSAs may exercise full voting rights with respect to such Shares. During
the applicable Period of Restriction, Participants holding RSAs shall be
entitled to receive all dividends and other distributions paid with respect to
such Shares while they are so restricted. If any such dividends or distributions
are paid in Shares, such Shares shall be subject to the same restrictions on
transferability as the RSAs with respect to which they are paid.    
     (ii)      Termination. Unless the Committee determines otherwise, if the
employment of a Participant with the Corporation shall terminate because of
Normal Retirement, Disability or death, any remaining Period of Restriction
applicable to Stock Awards granted to such Participant shall automatically
terminate and, except as otherwise provided in this Section 7(c), such Stock
Awards shall be free of restrictions and freely transferable. Unless the
Committee determines otherwise, if the employment of a Participant with the
Corporation shall terminate for any reason other than death, Disability or
Normal Retirement, then any Stock Awards subject to restrictions on the date of
such termination shall automatically be forfeited on the Date of Termination of
Employment and returned to the Corporation; provided, however, if such
employment terminates due to Early Retirement or any involuntary termination by
the Corporation, the Committee may, in its sole discretion, waive the automatic
forfeiture of any or all such Stock Awards and/or may add such new restrictions
to such Stock Awards as it deems appropriate.

8.    DIVIDENDS AND DIVIDEND EQUIVALENTS

     The Committee may provide the Awards under Section 7(c) of the Plan earn
dividends or dividend equivalents. Such dividends or dividend equivalents may be
paid currently or may be credited to a Participant’s account. Any crediting of
dividends or dividend equivalents may be subject to such restrictions and
conditions as the Committee may establish, including reinvestment in additional
Shares or Share equivalents.

9.    PAYMENTS AND PAYMENT DEFERRALS

     Payment of Awards may be in the form of cash, Shares, other Awards, or
combinations thereof as the Committee shall determine, and with such
restrictions as it may impose. The Committee also may require or permit
Participants to elect to defer the receipt or issuance of

8



--------------------------------------------------------------------------------



 



Shares from Options or Stock Awards or the settlement of Awards in cash under
such rules and procedures as it may establish under the Plan. It also may
provide that deferred settlements of Awards include the payment or crediting of
earnings on deferred amounts.

10.    TRANSFERABILITY



       (a)      Options and SARs. Except as otherwise provided in a
Participant’s Award Agreement, no Option or SAR granted under the Plan may be
sold, transferred, pledged, assigned or otherwise alienated or hypothecated,
other than by will or by the laws of descent and distribution. Further, except
as otherwise provided in a Participant’s Award Agreement, all Options and SARs
granted to a Participant under the Plan shall be exercisable during his or her
lifetime only by such Participant.          (b)      Stock Awards. Stock Awards
granted under the Plan may not be sold, transferred, pledged, assigned or
otherwise alienated or hypothecated until the end of the applicable Period of
Restriction established by the Committee and specified in the applicable Award
Agreement, or upon earlier satisfaction of any other conditions, as specified by
the Committee in its sole discretion and set forth in the applicable Award
Agreement. All rights with respect to a Stock Award granted to a Participant
under the Plan shall be available during his or her lifetime only to such
Participant.

11.    CHANGE OF CONTROL

     In the event of (i) any merger, consolidation, or acquisition where the
stockholders of First Union on the effective date of such merger, consolidation,
or acquisition do not own at least 50% of the outstanding shares of voting stock
of the surviving corporation, or (ii) any Change of Control, each Award granted
under the Plan shall immediately be exercisable and/or fully vested and
nonforfeitable, as the case may be.

12.    AWARD AGREEMENTS

     Each Award under the Plan shall be evidenced by an Award Agreement setting
forth its terms, conditions, and limitations for each Award, the provisions
applicable in the event the Participant’s employment terminates, and the
Corporation’s authority unilaterally or bilaterally to amend, modify, suspend,
cancel, or rescind any Award. The Committee need not require the execution of
any such agreement by the recipient, in which case acceptance of the Award by
the respective Participant shall constitute agreement by the Participant to the
terms and conditions of the Awards.

13.    TAX WITHHOLDING

     The Corporation shall have the right to deduct from any settlement of an
Award made under the Plan, including the delivery of Shares, or require the
payment of, a sufficient amount to cover withholding of any federal, state or
local or other governmental taxes or charges required by law or such greater
amount of withholding as the Committee shall determine from time to

9



--------------------------------------------------------------------------------



 



time and as permitted or required by applicable rules and regulations, or to
take such other action as may be necessary to satisfy any such withholding
obligations. If the Committee permits or requires Shares to be used to satisfy
required tax withholding, such Shares shall be valued at the Fair Market Value
as of the tax recognition date for such Award or such other date as may be
required by applicable law, rule or regulation. The Corporation shall collect
any required withholding from “other earnings” of the employee. In the absence
of “other earnings” sufficient to satisfy such withholding, the employee shall
remit such amounts required to satisfy such withholding obligations to the
Corporation within 10 business days of any such notice and request for payment.

14.    OTHER BENEFIT AND COMPENSATION PROGRAMS

     Unless otherwise specifically determined by the Committee, settlements of
Awards received by Participants under the Plan shall not be deemed a part of a
Participant’s regular, recurring compensation for purposes of calculating
payments or benefits from the Corporation’s benefit plans or severance program.
Further, the Corporation may adopt other compensation programs, plans or
arrangements as it deems appropriate or necessary. The Committee may permit a
Participant to defer such Participant’s receipt of the payment of cash or the
delivery of Shares that would otherwise be due to such Participant by virtue of
the exercise of an Option or SAR, or the satisfaction of conditions, lapse or
waiver of restrictions with respect to Stock Awards. If any such deferral
election is required or permitted, the Committee shall, in its sole discretion,
establish rules and procedures for such payment deferrals.

15.    UNFUNDED PLAN

     Unless otherwise determined by the Committee, the Plan shall be unfunded
and shall not create (or be construed to create) a trust or a separate fund or
funds. The Plan shall not establish any fiduciary relationship between the
Corporation and any participant or other person. To the extent any person holds
any rights by virtue of an Award granted under the Plan, such rights shall
constitute general unsecured liabilities of the Corporation and shall not confer
upon any participant any right, title, or interest in any assets of the
Corporation.

16.    REGULATORY APPROVALS

     The implementation of the Plan, the granting of any Award under the Plan,
and the issuance of Shares upon the exercise or settlement or any Award shall by
subject to the Corporation’s procurement of all approvals and permits required
by regulatory authorities having jurisdiction over the Plan, the Awards granted
under it, or the Shares issued pursuant to it.

17.    RIGHTS AS A STOCKHOLDER

     A Participant shall have no rights as a stockholder with respect to Shares
covered by an Award until the date the Participant or his nominee is the holder
of record. No adjustment will be made for dividends or other rights for which
the record date is prior to such date, except as provided in Section 6(c).

10



--------------------------------------------------------------------------------



 



18.    FUTURE RIGHTS

     No person shall have any claim or right to be granted an Award, and the
grant of an Award shall not be construed as giving a Participant the right to be
retained in the employ of the Corporation or to participate in any other
compensation or benefit plan, program or arrangement of the Corporation. In
addition, the Corporation expressly reserves the right at any time to dismiss a
Participant free from any liability or any claim under the Plan, except as
provided herein or in any agreement entered into hereunder.

19.    GOVERNING LAW

     The Plan and all agreements entered into under the Plan shall be construed
in accordance with and governed by the laws of the State of North Carolina.

20.    SUCCESSORS AND ASSIGNS

     The Plan and any applicable Award Agreement entered into under the Plan
shall be binding on all successors and assigns of a Participant, including,
without limitation, the estate of such Participant and the executor,
administrator or trustee of such estate, or any receiver or trustee in
bankruptcy or representative of the Participant’s creditors.

21.    INDEMNIFICATION

     Each person who is or shall have been a member of the Committee or of the
Board shall be indemnified and held harmless by the Corporation against and from
any loss, cost, liability, or expense that may be imposed upon or reasonably
incurred by him in connection with or resulting from any claim, action, suit, or
proceeding to which he may be a party or in which he may be involved by reason
of any action taken or failure to act under the Plan and against and from any
and all amounts paid by him in settlement thereof, with the Corporation’s
approval, or paid by him in satisfaction of any judgment in any such action,
suit, or proceeding against him, provided he shall give the Corporation an
opportunity, at its own expense, to handle and defend the same before he
undertakes to handle and defend it on his own behalf. The foregoing right of
indemnification shall not be exclusive of any other rights of indemnification to
which such persons may be entitled under First Union’s Articles of Incorporation
or Bylaws, as a matter of law, or otherwise, or any power that the Corporation
may have to indemnify them or hold them harmless.

22.    APPLICATION OF FUNDS

     The proceeds received by the Corporation from the issuance of Shares
pursuant to the exercise of Options will be used for general corporate purposes.

11